UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1068



DIANA M. CAMPITELLI; JOHN ANDREW NOONAN,

                                           Plaintiffs - Appellants,

          versus


EDWARD CAMPITELLI; PATRICK CAVANAUGH,

                                           Defendants - Appellees,

          and


REBECCA GILLIAM, Private Process Server for
defendant Patrick Cavanaugh,

                                                         Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
3738-L)


Submitted:   May 16, 2002                   Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Diana M. Campitelli, John Andrew Noonan, Appellants Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court’s order dismissing this

civil action for failure to state a federal cause of action.                 We

have reviewed the record and the district court’s opinion and find

no reversible error.          Accordingly, we deny leave to proceed on

appeal in forma pauperis and dismiss on the reasoning of the

district court. See Campitelli v. Campitelli, No. CA-01-3738-L (D.

Md. Dec. 14, 2001).          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   the    court   and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                       2